Citation Nr: 0404103	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-11 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a compensable initial evaluation for left 
ear hearing loss.

2.  Entitlement to a compensable initial evaluation for 
eczema. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel





INTRODUCTION

The veteran served on active duty from February 1982 to July 
2001, with prior service of approximately two years and two 
months. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah (RO), which granted service connection for 
left ear hearing loss, noncompensable, effective August 2001; 
and eczema, noncompensable, effective August 2001.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Regarding the veteran's claim for a compensable initial 
evaluation for eczema, the Board observes that effective 
August 30, 2002, the rating criteria for skin disabilities 
was changed.  Fed. Reg. 49590-49599 (July 21, 2002).  
Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary, or if 
the law permits the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 312-13 
(1991).  

The veteran, however, has not been notified of the newly 
enacted provisions relating to the evaluation of skin 
disabilities, nor has the RO applied them to his claim.  His 
most recent VA dermatological examination occurred in July 
2002, and may not have sufficiently addressed the 
symptomatology contemplated by the new provisions.  As such, 
further development, in the form of a new VA examination, and 
readjudication are warranted.

There are additional procedural reasons why this case must be 
remanded.  On November 9, 2000, the President signed into law 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
codified, in pertinent part, at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.159 and 3.326(a) (2003).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well-grounded.  

In the instant case, the veteran filed his claim that is the 
subject of this appeal after the enactment of the VCAA.  
However, a review of the record discloses that the veteran 
has not been provided notice of the law and regulations 
implementing the VCAA with regard to his claims for 
compensable initial evaluations for left ear hearing loss and 
eczema.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable  requirements of the VCAA.  
In particular, the RO must ensure that 
the notification requirements and 
development procedures in sections 3 and 
4 of the Act, codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied, to 
include which portions of the information 
and evidence necessary to substantiate 
the veteran's claim are to be provided by 
the veteran and VA.  38 U.S.C.A. § 5103 
(a)(b); Quartuccio, supra.

2.  The RO should schedule the veteran 
for an examination by an appropriate VA 
examiner to determine the nature and 
current level of severity of his service-
connected eczema.  All indicated tests 
should be conducted.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  In addition to providing all 
standard findings, the examiner should 
state the percentage of the veteran's 
body and exposed areas that are affected 
by eczema, as well as whether the veteran 
has used constant or near-constant 
systemic therapy (such as corticosteroids 
or other immunosuppressive drugs) or 
topical therapy, during the preceding 12 
months.  A complete rationale for all 
opinions expressed must be provided.  If 
the examiner finds it impossible to 
provide an opinion without resort to pure 
speculation, he or she should so 
indicate.

3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
a compensable initial evaluation for left 
ear hearing loss and entitlement to a 
compensable initial evaluation for 
eczema, to include consideration of the 
revised regulatory criteria for rating 
skin disabilities found in 38 C.F.R. 
§ 4.118, effective August 30, 2002.  If 
either of the benefits sought on appeal 
remain denied, the veteran should be 
provided with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues, to include the revised regulatory 
criteria for rating skin disabilities 
found in 38 C.F.R. § 4.118, effective 
August 30, 2002.  An appropriate period 
of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

